Citation Nr: 1222454	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from May to September 1988 and served on active duty from September 1990 to August 1991, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO awarded an increased rating of 50 percent for PTSD, effective from January 13, 2004.

Because less than the maximum available benefit for a schedular PTSD rating was awarded the issue is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent is warranted

This matter was previously remanded by the Board in October 2009 and June 2011 for additional development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has occasional depression, sleep impairment including nightmares, difficulty concentrating, irritability and anger issues, and hypervigilance, exhibiting occupational and social impairment with reduced reliability and productivity.

2.  The competent and credible evidence demonstrates that the Veteran's migraines are permanently aggravated by his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Migraine headaches are proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2009); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board notes initially with regard to the issue of entitlement to service connection for migraine headaches to include as secondary to service-connected PTSD, as the Board's decision herein to grant service connection is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in January 2004 and November 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the November 2009 letter provided this notice.

The Board observes that the January 2004 letter was sent to the Veteran prior to the September 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the November 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a January 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment records, and VA examination reports are associated with the claims folder.

In October 2009 and June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to obtain VA treatment records and provide VA examinations or addendum opinions.  The requested records having been obtained and requested examinations having been afforded, to include addendum opinions, the issues now return to the Board for appellate review.

The Veteran was afforded VA compensation and pension (C&P) examinations in accordance with his claim for PTSD in February 2004 and May 2008.  38 C.F.R. 
§ 3.326(a) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2009 and June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Increased Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In evaluating this appeal, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under that diagnostic code a 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).  A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) (QRDC DSM-IV).

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for the currently assigned 50 percent evaluation, but no more, for PTSD.  The Board notes that the competent medical evidence of record for the period of January 2004 to May 2008, including the February 2004 and May 2008 VA psychological examinations, shows that the Veteran's mental health examiners have characterized his mood as depressed and anxious with a flattened affect.  The Veteran exhibited low energy and concentration problems at both examinations.  It was noted that the Veteran experienced hypervigilance and an exaggerated startle response.  He seemed to exhibit an extremely low self esteem and this was believed to be the source of some of the hypervigilance; he often thought people were staring at him.  The Veteran stated at both examinations that he had some difficulty dealing with his military experiences and avoided any stimuli that would serve as a reminder.  The examination reports noted that he had nightmares and intrusive, recurrent recollections of his experiences in the Persian Gulf.  It was also noted that he had problems with irritability and outbursts of anger.  He stated that he often got irritated at stupid people and as such he would avoid crowds.  He further stated that he often got into verbal conflicts with his brother and father with whom he worked at the family air conditioning business.  He stated he always tried to control his temper with customers and would avoid putting himself in situations in which his anger might be provoked.  He also worked for a volunteer rescue squad about once a month; there was no indication he had any anger problems working with the rescue squad.  The foregoing symptoms, indicate a 50 percent disability rating and therefore the Board finds that a 50 percent disability rating is appropriate for the entire appeal period.

As for evidence regarding work relationships, the Board notes that the Veteran currently works only part-time at the family air conditioning business.  The Veteran stated that when he gets into verbal altercations with his brother and/or father, the father sends him home.  The February 2004 VA examination indicated that an employer other than his father might not put up with the Veteran's anger issues and indeed the Veteran previously quit the police force because he had problems managing his anger issues.  The Board further observes, however, that at his May 2008 examination, he appeared to be working steadily at the family business if only part time.  As noted above, the Veteran also worked for a volunteer rescue squad approximately once a month.  The Veteran stated he had no difficulty completing tasks at work and that he always tried to control his temper with the customers.  The Board acknowledges his statements that he sometimes did not feel like working and he had anger outbursts with his father and brother.  The Board notes that the Veteran's part-time work and volunteer work for the rescue squad indicates that he is able to establish effective working relationships and while he might have some difficulty working with his brother and father at times, there is no indication that the Veteran has an inability to establish and maintain effective relationships as required by the 70 percent rating.  As such the Board finds that the Veteran's symptomatology is more accurately associated with the 50 percent rating.  Accordingly, the Board finds the current 50 percent rating to be appropriate.

With respect to social relationships, the Board notes that the Veteran has been married twice before for only short periods of time.  The Veteran stated that despite having a girlfriend at the time of the most recent VA examination, he did not believe he would ever be married again because he became too controlling in relationships.  The February 2004 VA examination noted that the Veteran had a fall out with his parents and that he was having trouble getting along with his siblings.  According to the May 2008 VA examination, he had repaired the relationship with his parents.  The May 2008 VA examination further noted that the Veteran lived with his mother and his 15 year-old daughter.  The Veteran reported that he had a very good relationship with both of them.  The Veteran regularly attends his daughter's school functions.  He also reported have a couple of good friends with whom he spends times and has a good a relationship.  The competent evidence indicates that the Veteran regularly interacts with his family and friends.  As such, there is no indication that the Veteran cannot interact socially or that the Veteran has difficulty establishing or maintaining effective familial relationships or friendships.  As such, the Board finds that the 50 percent rating more accurately reflects the Veteran's symptomatology.

Additionally, the Board observes that the next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 70 percent evaluation or higher.  The medical evidence does not show that the Veteran exhibits obsessional rituals which interfere with routine activities, suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  While both the February 2004 and May 2008 VA examiners note that the Veteran does have some irritability issues and outbursts of anger, there is no indication that he ever becomes physically violent toward others during these outbursts.  Indeed the record indicates that the Veteran's outbursts are generally verbal arguments with his brother and his father while at work at the family air conditioning business.  The Veteran specifically stated that he tried to never get angry with customers and avoided situations in which he might become angry.  Lastly, the Veteran has not shown an inability to establish and maintain effective relationships as shown by his frequent interactions with his mother, his daughter, and his friends.  

Finally, the Board observes that the competent evidence of record also does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that he has gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; persistent delusions or hallucinations; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  The February 2004 VA examiner noted that the Veteran was experiencing significant disability and impairment in his functioning due to the limitations caused by his PTSD; however, the examiner did not find that there was total occupational and social impairment due to PTSD signs and symptoms  The examiner did find that there was reduced reliability and productivity in work and social functioning due to PTSD symptoms, which is contemplated by the currently assigned rating.  Accordingly, his overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the February 2004 VA examiner also diagnosed the Veteran with recurrent major depressive disorder that seemed to be the result of the occupational and social interaction problems that the Veteran had at the time.  The May 2008 VA examination did not note a diagnosis of major depressive disorder.

Finally, the Board notes that the Veteran was assigned GAF scores ranging from 45 to 65.  Specifically the Veteran was assigned GAF scores of 45 and 60 by the February 2004 and May 2008 VA examiners, respectively.  The GAF score of 45 indicated that the Veteran has some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The May 2008 GAF score of 60 and VA treatment records dating from January 2004 to November 2006 provide GAF scores ranging from 55 to 65 which indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and in some cases even mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships .  

Upon review of the competent evidence, the Board finds that the more moderate GAF scores are more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits moderate symptoms with moderate difficulty in social and occupational functioning, rather than the more serious symptoms associated with the lower GAF score, such as obsessional rituals and an inability to keep a job.  More importantly, as noted above, the GAF score is only one component of a Veteran's disability picture, and the Board finds that the reported clinical findings are consistent with the current rating.

In sum, the evidence of record demonstrates that the Veteran does have regular familial interactions and has maintained some employment and community interaction.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, occasionally exhibit a depressed mood, irritability and anger issues, hypervigilance, and some sleep impairment due to occasional nightmares.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating for the entire appeal period and entitlement to an increased rating on a schedular basis is therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore the currently assigned 50 percent rating is appropriate for the entire appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is employed part-time and the overall evidence does not indicate that his PTSD by itself has caused marked interference with his employment.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating higher than 50 percent for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II.  Service Connection--Migraines

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Caluza v. Brown, 1 Vet. App. 498 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of secondary service connection may be made.  This had not been the previous practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 1 Vet. App. 429 (1995).

The Veteran contends that his migraine headaches are related to his service-connected PTSD and as such should be service-connected secondary to his PTSD.

The Board notes that the Veteran is currently diagnosed with migraine headaches as noted in the December 2009 VA examination.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

As noted the Veteran was afforded a VA examination in December 2009.  As noted above the Veteran was diagnosed with migraine headaches, based on the history and medical record documentation.  The examiner noted the Veteran was not treated for migraine headaches while in service and as such direct service connection was not warranted.  The examiner noted that the Veteran's headaches were precipitated by stress and pressure and that studies indicated that psychological stress may be associated with chronic headaches, however, the examiner noted that the causal relationship between the two was not clear.  The examiner determined that he could not determine etiology of the migraine headaches without speculation.  As a result the issue was remanded for an additional opinion with regard to etiology to be provided.

In a July 2011 VA addendum opinion, the examiner noted once again that studies indicated that psychological stress may be associated with chronic headaches but that the causal relationship was not clear.  However, in this instance, based on history and the fact that psychological stressors may aggravate the chronic migraines, the examiner opined that the Veteran's chronic migrainous headaches are at least as likely as not permanently aggravated by his service-connected PTSD.  

The Board finds that as the implication of the VA examiner's statement is that the Veteran's migraine headaches are secondarily related to his service-connected PTSD, as such, the evidence is at least in equipoise with regard to whether the Veteran's migraine headaches are aggravated by his service-connected PTSD.  As such, the Board finds that the Veteran's claim for service connection for migraine headaches must be granted.

The Board further notes that the Veteran is competent to attest to the fact that he has migraine headaches that increase with his level of stress.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus in addition to the one provided by the VA examiner.

In light of the VA examiner's apparent indication that while the causal relationship between psychological disorders and migraine headaches is unclear, the Veteran's headaches are permanently aggravated by the Veteran's service-connected PTSD, there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes service connection for migraine headaches must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, is denied.

Entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


